DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12, line 3, “threaded aperture” appears it should read –threaded fastener--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2, lines 3-4, the recitations “or combinations thereof” included in the Markush group in the claim renders the claim indefinite because the metes and bounds of the claim are unascertainable since it is unclear as to what "combinations thereof” encompasses.  Further, the recitation may lead to issues under enablement, since the 
	Regarding claim 8, the claim appears to include a step of a process to attach the clip to the frame members. The claim crosses statutory classes between a product and a method. The claim is only examined based on the final product and not the method of getting to the final product.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 10, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,328,752 B2 to Emanuel.


    PNG
    media_image1.png
    367
    494
    media_image1.png
    Greyscale

Regarding claim 1, Emanuel discloses a framed assembly, comprising: a first frame member (12) providing an inner vertical wall (38) extending between opposing front and back surfaces (40, 44) and defining a slot (46, 48); a second frame member (14) positioned adjacent the first frame member at a corner joint (Fig. 1 and 2) and providing a horizontal wall (58) extending between opposing front and back surfaces (60, 66) of the second frame member; and a clip (112) having opposing front and back sides (See figure above) and providing a backing plate (See figure above) extending from the back side and a projection (See figure above) extending from the front side, wherein the backing plate is received within an interior of the first frame member via the slot (Fig.2), and the projection is received within an interior of the second frame member adjacent the horizontal wall (112, Fig.2).  
Regarding claim 2, wherein the framed assembly is a door, door frame, window frame, or a glazing panel (Abstract).
Regarding claim 6, wherein a gap (See figure above) is defined between the backing plate and the back side of the clip, and wherein a portion of the inner vertical wall is positioned within the gap when the clip is mounted to the first frame member (Fig.2; the vertical wall will be located within the gap when the clip is installed).  
Regarding claim 10, Emanuel discloses a method of assembling a corner joint of a framed assembly, comprising: mounting a clip (112) to an inner vertical wall (38) of a first frame member (12) by inserting a backing plate (See figure above) extending from a back side of the clip into a slot (46) defined in the inner vertical wall; securing the clip to the first frame member at the inner vertical wall (clip is raised up to engaged the edge of the slot within the vertical wall); receiving a projection (See figure above) extending from a front side of the clip within an interior of a second frame member (Fig.2), the second frame member (14) providing a horizontal wall (58); forming a seam at an intersection between the first and second frame members (butt joint formed by 12 and 14) as the second frame member is mounted to the clip; and joining the second frame member to the first frame member at one or more locations (securing the clip to the frame members secures the first frame member to the second frame member).  
Regarding claim 14, wherein a gap (See figure above) is defined between the backing plate and the back side of the clip, and wherein mounting the clip to the inner vertical wall of a first frame member comprises positioning a portion of the inner vertical wall within the gap (Fig.2; the vertical wall will be located within the gap when the clip is installed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,328,752 B2 to Emanuel in view of US 9,127,504 B2 to Sprague.

Regarding claims 7 and 9, Emanuel does not disclose further comprising a fillet weld applied at an intersection between the inner vertical wall and the horizontal wall nor does Emanuel disclose a plug weld that attaches the second frame member to the clip at the projection.  
Sprague discloses providing a weld to the seam formed by the butt joint between the first and second frame members. Sprague also discloses providing a plug weld (86) that attaches the second frame member to the clip at the projection (connected to 16 through slot 88).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided welds to the seams of the butt joint and further the framing member and the clip sop to ensure the frame members remain flush 
Regarding claims 15 and 17, Emanuel does not disclose wherein joining the second frame member to the first frame member comprises applying a fillet weld at an intersection between the inner vertical wall and the horizontal wall nor does Emanuel disclose joining the second frame member to the first frame member comprises applying a plug weld via a weld hole defined in the horizontal wall of the second frame member and thereby attaching the second frame member to the clip at the projection.  
Sprague discloses joining the second frame member to the first frame member comprises applying a fillet weld (52) at an intersection between the inner vertical wall and the horizontal wall (Fig.2 and 3) and Sprague discloses joining the second frame member to the first frame member comprises applying a plug weld (86) via a weld hole (88) defined in the horizontal wall of the second frame member (Fig. 2, 3, 4) and thereby attaching the second frame member to the clip at the projection (Fig.8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided welds to the seams of the butt joint and further the framing member and the clip sop to ensure the frame members remain flush with one another and further to ensure the clip remains in place inside of the framing member without the need to provide additional mechanical fasteners.



Claims 1-6, 9-14, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,086,083 B2 to Hooper et al. 

Regarding claim 1, Hooper et al. disclose a framed assembly, comprising: a first frame member (211, Fig.19) providing an inner vertical wall (211W) extending between opposing front and back surfaces (Fig.19) and defining a slot (S1); a second frame member (213) positioned adjacent the first frame member at a corner joint (Fig.22) and providing a horizontal wall (horizontal walls of 213, Fig. 22 and 23) extending between opposing front and back surfaces of the second frame member; and a clip (210, Fig.17) having opposing front and back sides (front and back sides of panel 225, Fig.18) and providing a backing plate (212) extending behind the back side and a projection (227) extending from the front side (Fig.18), wherein the backing plate is received within an interior of the first frame member via the slot (Fig. 19 and 20), and the projection is received within an interior of the second frame member adjacent the horizontal wall (Fig.22).  
Hooper et al. discloses wherein the backing plate extends behind the back surface but do not disclose the backing plate extending from the back surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the clip from a single molded element which enabled the backing plate to extend from the back surface just as the projections extend from the front surface to enable the clips to be formed without the step of bending the clip to form the backing plate, thereby eliminating process steps in the manufacturing 
Regarding claim 2, wherein the framed assembly is a door, a doorframe, a window frame, or a glazing panel (Column 1, lines 15-21).
Regarding claim 3, further comprising: a backing plate aperture (232B2) defined in the backing plate; a clip aperture (232B1) defined in the clip and coaxially aligned with the backing plate aperture; a stile aperture (A2) defined in the inner vertical wall and coaxially aligned with the backing plate aperture and the clip aperture when the backing plate is received in the slot (Fig. 20 and 22); and a mechanical fastener (236B) extendable through the clip aperture, the stile aperture and the backing plate aperture to secure the clip to the first frame member (Fig.22).  
Regarding claim 4, wherein the mechanical fastener comprises a threaded fastener or a rivet fastener (Column 8, lines 9-20).  
Regarding claim 5, wherein the mechanical fastener forms an interference fit with at least one of the backing plate aperture and the stile aperture (threaded fasteners, rivets, self-threading screws, can create interference).  
Regarding claim 6, wherein a gap is defined between the backing plate and the back side of the clip (gap between 225 and 212, Fig.17), and wherein a portion of the inner vertical wall is positioned within the gap when the clip is mounted to the first frame member (Fig.22).  
Regarding claim 9, further comprising a plug weld (Column 5, line 35) that attaches the second frame member to the clip at the projection (spot weld at location of fastener 236E).  
Regarding claim 10, Hooper et al. disclose a method of assembling a corner joint of a framed assembly, comprising: mounting a clip (210) to an inner vertical wall (211W) of a first frame member (211) by inserting a backing plate (212) extending behind a back side (rear surface of 225) of the clip into a slot (S1) defined in the inner vertical wall; securing the clip to the first frame member at the inner vertical wall (fastener 236B); receiving a projection (227) extending from a front side of the clip within an interior of a second frame member (213; Fig.22), the second frame member providing a horizontal wall (horizontal walls of 213); forming a seam at an intersection between the first and second frame members (seam between the butt joint of 211 and 213) as the second frame member is mounted to the clip (secured by fasteners 236, C, D, E); and joining the second frame member to the first frame member at one or more locations (fasteners 236A-E join the first and second framing members).  
Hooper et al. discloses wherein the backing plate extends behind the back surface but do not disclose the backing plate extending from the back surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the clip from a single molded element which enabled the backing plate to extend from the back surface just as the projections extend from the front surface to enable the clips to be formed without the step of bending the clip to form the backing plate, thereby eliminating process steps in the manufacturing process. The overall clip will function in the same manner and will not yield unexpected results.
Regarding claim 11, wherein securing the clip to the first frame member at the inner vertical wall comprises:  17Arconic Matter No. 118466 Vorys 079036-0015coaxially aligning a stile aperture (A2) defined in the 
Regarding claim 12, wherein the mechanical fastener comprises a threaded fastener (Column 8, lines 9-20) and the method further comprises threadably receiving the threaded aperture within the backing plate aperture (Fig.22).  
Regarding claim 13, further comprising forming an interference fit with the mechanical fastener and at least one of the backing plate aperture and the stile aperture (threaded fasteners, rivets, self-threading screws, can create interference).     
Regarding claim 14, wherein a gap is defined between the backing plate and the back side of the clip (gap between 225 and 212, Fig.17), and wherein mounting the clip to the inner vertical wall of a first frame member comprises positioning a portion of the inner vertical wall within the gap (Fig.22).
Regarding claim 17, wherein joining the second frame member to the first frame member comprises applying a plug weld (Column 5, line 35) via a weld hole defined in the horizontal wall of the second frame member and thereby attaching the second frame member to the clip at the projection (spot welded through the holes for the fasteners).  
Regarding claim 18, Hooper et al. disclose a clip assembly for a framed assembly, comprising: a body (25) having a first end (top of 25) and a second end (bottom of 25) opposite the first end and defining one or more clip apertures (232B1); one or more backing plates (212) projecting laterally behind a back side (rear surface of 25) of the body and extending downwardly therefrom (downwardly is an orientation and the clip can simply be flipped and installed on the top of the stile), wherein at least one 
Hooper et al. discloses wherein the backing plate extends behind the back surface but do not disclose the backing plate extending from the back surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the clip from a single molded element which enabled the backing plate to extend from the back surface just as the projections extend from the front surface to enable the clips to be formed without the step of bending the clip to form the backing plate, thereby eliminating process steps in the manufacturing process. The overall clip will function in the same manner and will not yield unexpected results.
Regarding claim 20, wherein the mechanical fastener comprises a threaded fastener or a rivet fastener (Column 8, lines 9-20).  





Claims 7, 8, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,086,083 B2 to Hooper et al. in view of US 9,127,504 B2 to Sprague.

Regarding claims 7 and 15, Hooper et al. do not disclose further comprising a fillet weld applied at an intersection between the inner vertical wall and the horizontal wall.  
Sprague discloses a fillet weld (52) applied at an intersection between the inner vertical wall and the horizontal wall.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided welds to the seams of the butt joint and further the framing member and the clip so to ensure the frame members remain flush with one another and further to ensure the clip remains in place inside of the framing member without the need to provide additional mechanical fasteners.
Regarding claims 8 and 16, Hooper et al. discloses further comprising a flange (226) extending from an end of the clip. Sprague discloses a weld at the intersection of the framing members.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the weld to the intersection of the framing members of Hooper et al. and also secure the upper flange of the clip to the framing members, thereby further securing the clip and the framing members together.  

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160.  The examiner can normally be reached on Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635